Citation Nr: 0031886	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Donald L. Mayeux, Attorney


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The claimant was a member of the Louisiana Army National 
Guard from May 1981 to April 1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a nervous condition.

This claim was before the Board and was the subject of a June 
1996 remand.  That remand requested that the RO clarify 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
nervous condition and to inform the claimant of the 
appropriate provisions regarding reopening of a claim by the 
submission of new and material evidence.  That development 
was completed.

This claim was again before the Board and was the subject of 
a February 2000 remand.  The claimant had submitted 
additional evidence and did not provide a written waiver of 
consideration of that evidence by the agency of original 
jurisdiction.  That evidence has now been considered by the 
RO and the claim is again before the Board.


FINDINGS OF FACT

1.  The October 1986 rating decision which denied service 
connection for a nervous condition is final.

2.  The evidence submitted subsequent to the October 1986 
final rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the claimant's claim of entitlement to service 
connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision which denied entitlement 
to service connection for a nervous condition is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the October 1986 
rating decision is not new and material and does not serve to 
reopen the claimant's claim of entitlement to service 
connection for a nervous condition.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  He further contends that 
a nervous condition was incurred in service and that service 
connection therefor is warranted.  After a review of the 
record, the Board finds that the claimant has not submitted 
new and material evidence and his claim of entitlement to 
service connection for a nervous condition is not reopened.  
The benefits sought on appeal with regard to that claim 
remain denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Board must first determine whether the 
claimant has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Then, if 
new and material evidence has been submitted to reopen the 
claim, the Board may then proceed to evaluate the merits of 
the claim but only after ensuring that his duty to assist 
under 38 U.S.C. § 5107 has been fulfilled.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991);  see also Winters v. West, 
12 Vet. App. 203, 206 (1999); see also Elkins v. West, 12 
Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the October 1986 rating decision denial of his claim of 
entitlement to service connection for a nervous condition.  
That rating decision is final.  38 U.S.C.A. § 7105 (West 
1991).  Therefore, pursuant to the Court's holding in Evans 
v. Brown, 9 Vet. App. 273 (1996), the Board will consider 
whether new and material evidence has been submitted to 
reopen the claimant's claim of entitlement to service 
connection for a nervous condition subsequent to the October 
1986 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Therefore, in order to produce evidence which bears directly 
and substantially upon his claims such that it must be 
considered to fairly decide the merits of those claims, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, shows that a nervous condition 
was incurred in or aggravated by his active service or that 
an injury, resulting in a nervous condition, was incurred in 
or aggravated during inactive duty training.  The Board finds 
that there is no new evidence of record which shows that 
connection.

The new evidence received subsequent to the October 1986 
rating decision consists of private medical records and 
claims statements submitted by the claimant.  The veteran has 
also submitted duplicate copies of service records which are 
not considered new evidence.

The claimant has submitted private medical records which are 
new as they were not previously before the Board.  These 
records relate to the treatment of the claimant's nervous 
condition both prior to his enlistment in the Louisiana Army 
National Guard, and following his separation from the 
Louisiana Army National Guard.  However, those medical 
reports do not provide evidence which shows that any current 
nervous condition was incurred in or aggravated by active 
service or that any injury, resulting in a nervous condition, 
was incurred in or aggravated during inactive service.  
Therefore, the medical evidence submitted subsequent to the 
October 1986 rating decision, while in some part new, is not 
material because it does not bear directly and substantially 
on the specific matter of the claimant's claim, as it does 
not provide evidence that any current nervous condition is 
related to his service.  Such a showing would be required in 
order for the evidence to bear directly and substantially 
upon the claimant's claim such that the evidence would be so 
significant that it must be considered to fairly decide the 
merits of the claimant's claim.

The claimant, in his claims statements, contends that his 
current nervous condition is related to his service.  
However, he has not provided competent medical evidence which 
verifies that any current nervous condition was incurred in 
or aggravated by active service, that an injury resulting in 
a nervous condition was incurred in or aggravated during 
inactive duty training, or that any nervous condition is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  These statements 
relating to his claim are essentially the same as assertions 
the claimant made in connection with the prior claim, and 
therefore, do not constitute new evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that his current nervous condition was incurred 
in or aggravated by active service, that an injury resulting 
in a nervous condition was incurred in or aggravated by 
inactive service, or that a nervous condition is related to 
his service in any way.  He has also not submitted evidence 
that any current nervous condition is proximately due to or 
the result of any disease or injury incurred in or aggravated 
by service.  Therefore, the claimant's claims statements are 
not material as they do not bear directly and substantially 
upon the claimant's claim such that they must be considered 
in order to fairly decide the merits of the claim.

The Board finds that the claimant has not submitted evidence 
which shows that any current nervous condition was incurred 
in or aggravated by active service, is the result of any 
injury incurred in or aggravated during inactive duty 
training, is etiologically related to service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  In short, the claimant 
has produced no competent medical evidence relating his 
nervous condition to his service in any way.  Such evidence 
would be required in order for any new evidence to be 
material.  Accordingly, the Board finds that new and material 
evidence has not been received to reopen the claimant's claim 
of entitlement to service connection for a nervous condition 
and that claim is not reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition, and the benefits sought on appeal with regard to 
that disability remain denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 1 -


